DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, with respect to Claim Objections Claims 15-27, namely Claims 15 & 26, 35 USC 112 (b) Claim Rejections of Claims 15-27, namely, Claims 15, 16, 19, 25 & 26, and 35 USC 101 Rejection of Claims 25-27 have been fully considered and are persuasive.  The Claim Objections Claims 15-27, namely Claims 15 & 26, 35 USC 112 (b) Claim Rejections of Claims 15-27, namely, Claims 15, 16, 19, 25 & 26, and 35 USC 101 Rejection of Claims 25-27 have been withdrawn. 
Allowable Subject Matter
Claims 15-27 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 15, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
"the roll press arrangement further comprises a side plate having a third central axis, said side plate being further arranged to be rotatable about said third central axis towards the nip on the inlet side thereof". Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Stacom (US 2,229,142), hereinafter Stacom, discloses a roll press arrangement for dewatering fibrous material (Col 1, Ln 1-3). Stacom is silent to 
"the roll press arrangement further comprises a side plate having a third central axis, said side plate being further arranged to be rotatable about said third central axis towards the nip on the inlet side thereof'. 
Regarding Claim 25, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
"the roll press arrangement further comprises a side plate having a third central axis, said side plate being further arranged to be rotatable about said third central axis towards the nip on the inlet side thereof". Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Stacom (US 2,229,142), hereinafter Stacom, discloses a roll press arrangement for dewatering fibrous material (Col 1, Ln 1-3). Stacom is silent to 
"the roll press arrangement further comprises a side plate having a third central axis, said side plate being further arranged to be rotatable about said third central axis towards the nip on the inlet side thereof'. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725